 



Exhibit 10.34
[FORM OF]
IPO STOCK OPTION AGREEMENT
(NAME)
     THIS AGREEMENT, dated as of the date set forth on the signature page hereof
and identified as the “Grant Date” is made by and between ITC Holdings Corp., a
Michigan corporation (hereinafter referred to as the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary or Affiliate of the Company, hereinafter
referred to as the “Optionee”. Any capitalized terms herein not otherwise
defined in Article I shall have the meaning set forth in the Plan (as
hereinafter defined).
     WHEREAS, the Company wishes to afford the Optionee the opportunity to
purchase shares of its common stock (the “Common Stock”);
     WHEREAS, the Company wishes to carry out the Plan, the terms of which are
hereby incorporated by reference and made a part of this Agreement; and
     WHEREAS, the Committee, appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Option provided for herein to the Optionee as an
incentive for increased efforts during his term of office with the Company or
its Subsidiaries or Affiliates, and has advised the Company thereof and
instructed the undersigned officers to issue said Option;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary.
Section 1.1.   — Cause
     “Cause” shall mean “Cause” as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment agreement, “Cause” shall mean:
(a) the Optionee’s continued failure substantially to perform the Optionee’s
duties with the Company or any Subsidiary or Affiliate thereof (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 10 days following written notice by the Company to the Optionee of
such failure, (b) dishonesty in the performance of the Optionee’s duties with
the Company or any of its Subsidiaries or Affiliates, (c) the Optionee’s
conviction of, or plea of nolo contendere to a crime constituting (x) a felony
under the laws of the United States or any state thereof or (y) a misdemeanor
involving moral turpitude, (d) the Optionee’s willful malfeasance or willful

 



--------------------------------------------------------------------------------



 



misconduct in connection with the Optionee’s duties with the Company or any of
its Subsidiaries or Affiliates or any act or omission which is injurious to the
financial condition or business reputation of the Company or its Affiliates or
(e) the Optionee’s breach of the provisions of Section 25 of the Management
Stockholder’s Agreement.
Section 1.2.   — Good Reason
     “Good Reason” shall mean “Good Reason” as defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment agreement, “Good Reason” shall
mean without the Optionee’s consent: (A) a substantial reduction in the total
value of the Optionee’s rate of annual base salary, target annual bonus, and the
aggregate employee benefits provided to the Optionee by the Company or any
Subsidiary thereof; (B) the Optionee’s job responsibility and authority are
substantially diminished; and (C) the Optionee’s work location is relocated to
more than fifty (50) miles from Novi, Michigan or Ann Arbor, Michigan; and
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or the Optionee’s knowledge
thereof, unless the Optionee has given the Company written notice thereof prior
to such date.
Section 1.3.   — Management Stockholder’s Agreement
     “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company, dated as of the
date identified on the signature page hereof, as amended from time to time.
Section 1.4.   — Option
     “Option” shall mean the Option to purchase shares of Common Stock granted
under Section 2.1 of this Agreement.
Section 1.5.   — Permanent Disability
     “Permanent Disability” shall mean “Permanent Disability” as such term may
be defined in any employment agreement between the Optionee and the Company or
any of its Subsidiaries or Affiliates or, if there is no such employment
agreement, “Permanent Disability” shall mean the Optionee becomes physically or
mentally incapacitated and is therefore unable for a period of six (6)
consecutive months or for an aggregate of eight (8) months in any twelve
(12) consecutive month period, to perform the Optionee’s duties with the Company
or any Subsidiary or Affiliate thereof. Any question as to the existence of the
Disability of the Optionee as to which the Optionee and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Optionee and the Company. If the Optionee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Permanent Disability made in
writing to the Company and the Optionee shall be final and conclusive for all
purposes of this Agreement (such inability is hereinafter referred to as
“Permanent Disability” or being “Permanently Disabled”).

 



--------------------------------------------------------------------------------



 



Section 1.6.   — Plan
     “Plan” shall mean the Amended and Restated 2003 Stock Purchase and Option
Plan for Key Employees of ITC Holdings Corp. and Its Subsidiaries.
Section 1.7.   — Secretary
     “Secretary” shall mean the Secretary of the Company.
ARTICLE II
GRANT OF OPTIONS
Section 2.1.   — Grant of Options
     For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee an Option to purchase any part or all
of an aggregate of the number of shares set forth on the signature page hereof
of its Common Stock upon the terms and conditions set forth in this Agreement.
Section 2.2.   — Exercise Price
     Subject to Section 2.4, the exercise price of the shares of Common Stock
covered by the Option shall be the price per share without commission or other
charge set forth on the signature page hereof as the “Exercise Price” (which is
the Fair Market Value per share of the Common Stock on the Grant Date).
Section 2.3.   — No Guarantee of Employment
     Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.
Section 2.4.   — Adjustments to Option
     Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to the Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities by reason of a merger, consolidation, recapitalization,
reclassification, stock split, spin-off, stock dividend, combination of shares,
or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable, and the Committee may,
as it deems appropriate and equitable, pay to the Optionee a dividend in respect
of the shares of Common Stock subject to the Option, with such conditions or

 



--------------------------------------------------------------------------------



 



limitations as the Committee may deem reasonable and necessary to preserve the
economic value of the Option. Any such adjustment made by the Committee shall be
final and binding upon the Optionee, the Company and all other interested
persons.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1.   — Exercisability of Option
     (a) So long as the Optionee continues to be employed by the Company or any
of its Subsidiaries or Affiliates, the Option shall become exercisable pursuant
to the following schedule:

              Percentage of Date Option   Shares As to Which Becomes Exercisable
  Option Is Exercisable
After the first anniversary of the Grant Date
    20 %
 
       
After the second anniversary of the Grant Date
    40 %
 
       
After the third anniversary of the Grant Date
    60 %
 
       
After the fourth anniversary of the Grant Date
    80 %
 
       
After the fifth anniversary of the Grant Date
    100 %

     (b) Notwithstanding the foregoing, the Option shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such Option
immediately prior to a Change of Ownership (but only to the extent such Option
has not otherwise terminated or become exercisable).
     (c) Notwithstanding the foregoing, the Option shall not become exercisable
as to any additional shares of Common Stock (which does not otherwise become
exercisable in accordance with Section 3.1(a) or (b) above) following the
termination of employment of the Optionee for any reason and any Option, which
is unexercisable as of the Optionee’s termination of employment, shall be
immediately cancelled without payment therefor.

 



--------------------------------------------------------------------------------



 



Section 3.2.   — Expiration of Option
     Except as otherwise provided in Section 5 or 6 of the Management
Stockholder’s Agreement, the Optionee may not exercise the Option to any extent
after the first to occur of the following events:
     (a) The tenth anniversary of the Grant Date; or
     (b) The first anniversary of the date of the Optionee’s termination of
employment, if the Optionee’s employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(e)
below); or
     (c) Immediately upon the date of the Optionee’s termination of employment
by the Company or its Subsidiaries or Affiliates for Cause or by the Optionee
without Good Reason; or
     (d) Ninety (90) days after the date of an Optionee’s termination of
employment by the Company or any of its Subsidiaries or Affiliates without Cause
(for any reason other than as set forth in Section 3.2(b)) or by the Optionee
for Good Reason (in either case unless earlier terminated as provided in
Section 3.2(e) below); or
     (e) The date the Option is terminated pursuant to Section 5 or 6 of the
Management Stockholder’s Agreement; or
     (f) If the Committee so determines pursuant to Section 9 of the Plan, the
effective date of either the merger or consolidation of the Company into another
Person, or the exchange or acquisition by another Person of all or substantially
all of the Company’s assets or 80% or more of its then outstanding voting stock,
or the recapitalization, reclassification, liquidation, dissolution or other
corporate event of the Company. At least ten (10) days prior to the effective
date of such merger, consolidation, exchange, acquisition, recapitalization,
reclassification, liquidation or dissolution, the Committee shall give the
Optionee notice of such event if the Option has then neither been fully
exercised nor become unexercisable under this Section 3.2.
ARTICLE IV
EXERCISE OF OPTION
Section 4.1.   — Person Eligible to Exercise
     Except as otherwise provided in the Management Stockholder’s Agreement,
during the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

 



--------------------------------------------------------------------------------



 



Section 4.2.   — Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.
Section 4.3.   — Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:
     (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;
     (b) Full payment (in cash, by check or by a combination thereof) of the
Exercise Price for the shares with respect to which such Option or portion
thereof is exercised;
     (c) A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for his own account, for investment and without
any present intention of distributing or reselling said shares or any of them
except as may be permitted under the Securities Act of 1933, as amended (the
“Act”), and then applicable rules and regulations thereunder, and that the
Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations;
     (d) Full payment to the Company of all amounts which, under federal, state
or local law, it is required to withhold upon exercise of the Option; and
     (e) In the event the Option or portion thereof shall be exercised pursuant
to Section 4.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the option.
Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein.
The written representation and agreement referred to in subsection (c) above
shall, however, not be required

 



--------------------------------------------------------------------------------



 



if the shares to be issued pursuant to such exercise have been registered under
the Act, and such registration is then effective in respect of such shares.
Section 4.4.   — Conditions to Issuance of Stock Certificates
     The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:
     (a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable; and
     (b) The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.
Section 4.5.   — Rights as Stockholder
     Except as otherwise provided in Section 2.4 of this Agreement, the holder
of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until a certificate or
certificates representing such shares shall have been issued by the Company to
such holder or, if the Common Stock is listed on a national securities exchange,
a book entry representing such shares has been made by the registrar of the
Company.
ARTICLE V
MISCELLANEOUS
Section 5.1.   — Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

 



--------------------------------------------------------------------------------



 



Section 5.2.   — Option Not Transferable
     Except as provided in the Management Stockholder’s Agreement, neither the
Option nor any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Optionee or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.
Section 5.3.   — Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3. Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
Section 5.4.   — Titles; Pronouns
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement. The masculine
pronoun shall include the feminine and neuter, and the singular the plural,
where the context so indicates.
Section 5.5.   — Applicability of Plan and Management Stockholder’s Agreement
     The Option and the shares of Common Stock issued to the Optionee upon
exercise of the Option shall be subject to all of the terms and provisions of
the Plan and the Management Stockholder’s Agreement, to the extent applicable to
the Option and such shares. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control. In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.
Section 5.6.   — Amendment
     This Agreement may be amended only by a writing executed by the parties
hereto, which specifically states that it is amending this Agreement.

 



--------------------------------------------------------------------------------



 



Section 5.7.   — Governing Law
     The laws of the State of Michigan shall govern the interpretation, validity
and performance of the terms of this Agreement regardless of the law that might
be applied under principles of conflicts of laws.
Section 5.8.   — Arbitration
     In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within 100 miles of the Detroit, Michigan
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator.
[Signatures on next page.]

 



--------------------------------------------------------------------------------



 



[Signature page to IPO Stock Option Agreement]
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

         
 
  ITC HOLDINGS CORP.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
       
 
  OPTIONEE:
 
       
 
   
 
  [NAME]
 
       
 
   
 
  Address
 
       
 
   
 
  Address

         
Grant Date:
  [DATE]
 
       
Exercise Price:
  $                                                                     
 
       
Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable (100% of number of shares):
                                                                        
 
       
Date of Management Stockholder’s Agreement:
       

 